DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/24/2022 has been entered. Claims 18-33 and 35-39 remain pending in the application.  Applicant’s amendments to the Abstract, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 05/06/2022, except where otherwise stated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20, 24, 26-29, 35-37, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolar (US 20140334248 A1) in view of Weber (DE 102008038783 A1) and Thai (WO 2016070232 A1).
Regarding claim 18, Kolar teaches (Paragraph 0008, 0021, 0027; Fig. 1 #112, 114) a programmable blender (food processor) with a rotatable shaft 112 that carries a set of blades 114 (mixer) having a record and playback feature that is capable of recording blending sequences (recipes) that include the customized manner in which the user has selectively adjusted the various blending functions of the blender, wherein as the blend cycle is being performed, processor 250 determines the motor speed as it is adjusted by the user via speed setting switch 140 in real-time (identifying control value), and somewhat simultaneously, this motor speed setting (control value) is stored in a set point register (preparation record). Kolar further teaches, (Paragraph 0027) the processor 250 then adjusts the speed of motor 264 to the motor set point value stored in the set point register indicated at step 326.(While some steps in the preparation process are implemented by a user, operation of the blender is otherwise controlled by the processor 250, so this may be understood to be a partially automatic preparation process). Kolar further teaches (Paragraph 0029) the previously stored motor speed settings are used in a playback mode (the preparation record is assigned as a recorded preparation).
Kolar is silent on controlling a food processor to at least partially-automatically prepare at least one food by automatic regulation and monitoring of a temperature of a heating element, wherein the food processor comprises at least one heating element. Also, Kolar is silent on identifying at least one result value by a second acquisition of at least one result parameter, wherein the result parameter is specific to the result of the preparation; and recording the result value in a preparation record, so that said preparation record is assigned, as a recorded preparation, to the preparation.
Weber teaches (Paragraph 0001) a method of operating a food processor with a stirring vessel, in which stirring vessel a stirrer is arranged, wherein a base of the stirring vessel can be heated via a resistance heater. Weber further teaches (Paragraph 0019, 0023) using a heating surface temperature sensor, which serves for monitoring the supplied heating energy or the surface temperature of the heater, wherein, if the difference value of the heating surface temperature with respect to the media (food) temperature exceeds a predetermined threshold value, then automatically measures are taken which prevent burning of the food, wherein the heating power is reduced until the threshold value has fallen below again.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kolar to incorporate the method of using a heating element and preparing a food by automatic regulation and monitoring of the temperature of a heating element as taught by Weber since both are directed to mixing devices, since mixing devices with heating elements and automatic regulation and monitoring of the temperature of a heating element is known in the art as shown by Weber, since many foods that require mixing/blending also require heating such as soups and certain types of purees, since many consumers prefer to consume heated food and automated control of a heating element allows them to do so without having to determine the appropriate temperature settings themselves, since providing a heating element in a mixing device reduces the number of cooking devices that a consumers needs to own and/or use to prepare a wide variety of food dishes, and since automatic monitoring and regulation of the heating element temperature prevents burning of the food (Weber, Paragraph 0023).
Thai teaches (Paragraph 0008, 0056) a method of operating a kitchen appliance, wherein the type of kitchen appliance includes blenders and heated blenders, the method comprising the steps of: receiving at a processor a stored sequence (preparation record) of user settings and at least one recorded parameter (result value); and applying at the processor the stored sequence of user settings to the kitchen appliance (assigning the preparation record to the preparation). Thai further teaches (Paragraph 0039) the kitchen appliance 100 includes one or more sensors 140 for sensing various parameters (result values) of the appliance 100 during operation, and providing those parameters to the control module 120, wherein the parameters may include speed, pressure, temperature, etc. and the parameters may be used as triggers within the sequence, for example after a heating element is controlled to heat water to a predefined temperature sensed with a temperature sensor, a pump is activated to pump the water (i.e. the result parameters are specific to the result of the preparation). Also, Thai teaches (Paragraph 0040) the sensor measurements are used when operational sequences of the appliance 100 are recorded and when these recordings are edited and/or played back as described elsewhere herein.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kolar to incorporate the step of measuring (identifying) and recording the sensed parameters (result values) as taught by Thai, since both teach recording parameters of a mixing process for blending devices, since identifying and recording result values is known in the art as shown by Thai, since recording sensed parameters such as temperature or torque would allow for ensuring the food is prepared consistently in subsequent preparations according to the recording compared to recording speed alone which only indicates the state of the processing device, and since measuring result parameters can prevent food being served in an incomplete state by properly verifying that it is cooked, has the correct consistency, etc. 
Regarding claim 19, Kolar is silent on evaluating the preparation record, and emitting at least one control signal for influencing a further preparation mode depending upon the evaluation, so that the further preparation is adapted to the preparation record.
Thai teaches (Paragraph 0050) controlling the operation of the kitchen appliance 100 to adjust user settings while replaying a recorded sequence of user settings (where the recorded sequence constitutes the initial preparation mode and the playback of the recorded sequence represents the further preparation mode). Thai further teaches (Paragraph 0054, 0055) a processor 122 determines the difference between one or more pairs of recorded parameters (result values) and corresponding sensed parameters (monitoring values) sensed using sensors 140 (where the comparison between values constitutes an evaluation of the preparation record), and if the processor 122 determines that the difference between any of the pairs of parameters exceeds the predefined threshold, then an adjustment to a user setting that would result in the sensed parameters to better approximate the recorded parameters is determined (a control signal is emitted). Thai also teaches (Paragraph 0077) in some embodiments recorded and modified sequences are saved on the remote device 190, and uploaded to the appliance 100 for playback (i.e. the modifications made in the further preparation are adapted to the preparation record).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kolar to incorporate the method of evaluating the preparation record and emitting a control signal as taught by Thai since both teach recording parameters of a mixing process for blending devices, since it is known in the art to compared sensed values to recorded result values and to make changes to user settings (control values) of a recorded preparation when the sensed values exceed a threshold as shown by Thai, since a recorded preparation may require changes to user settings to compensate for changes in the temperature, humidity, etc. of the surrounding environment, since an evaluation can detect flaws or deficiencies in the preparation process, and since changing the a recorded preparation to one that produces better result values would satisfy consumers by providing a superior product that is better in taste, texture, temperature, etc.
Regarding claim 20, Kolar teaches (Paragraph 0029) placing the blender into playback mode after recording (where the playback mode may be understood to be a further preparation), wherein the processor 250 adjusts the speed of motor 264 in accordance with the time and the set point speed values stored in the working registers, while returning to step 380, and as a result, the user of blender 100 is provided with on demand playback of a previously recorded blending sequence. Furthermore, it should be understood that the rotation of the blender motor constitutes a preparation step to which a speed from the preparation record has been assigned as a control value. 
Regarding claim 22, Kolar is silent on, during at least one further preparation mode, a monitoring of at least one of the result parameters or control parameters being effected to identify monitoring values, wherein the monitoring values are compared with at least the recorded control value or the recorded result value of the preparation record, and wherein a further preparation in the further preparation mode is adapted by means of the comparison, so that the further preparation is adjusted to the recorded preparation.
Thai teaches (Paragraph 0050) placing a kitchen appliance 100 in replay mode to replay a recorded sequence of user settings (where the recorded sequence constitutes recorded preparation and the playback of the recorded sequence represents the further preparation mode). Thai further teaches (Paragraph 0054, 0055) a processor 122 determines the difference between one or more pairs of recorded parameters (result values) and corresponding sensed parameters (monitoring values) sensed using sensors 140, and if it is determined that the difference between the relevant pair(s) of parameters does not exceed the predefined threshold, then processing continues to step 236 where the processor 122 determines whether all the settings in the sequence (recorded preparation) have been used in controlling the operation of the appliance (i.e. the further preparation is adjusted to the recorded preparation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kolar to incorporate the method of following the recorded sequence (recorded preparation) during further preparation as taught by Thai since both teach recording parameters of a mixing process for blending devices, since it is known in the art to compared sensed values to recorded result values and to continue to follow the recorded preparation based on the comparison as shown by Thai, since adjusting a further preparation to match a recorded preparation when the results are the same for each ensures consistency in production so that a user can get the same desired food product each time.
Regarding claim 24, Kolar is silent on, during at least one further preparation mode, a monitoring of at least one of the result parameters or control parameters being effected to identify monitoring values,  wherein the monitoring values are compared to at least the recorded control value or the recorded result value of the preparation record, and wherein the preparation record is adapted based upon the comparison.
Regarding claim 39, Kolar is silent on the preparation record being adjusted to the further preparation, only in the event that a quality parameter of the result of the further preparation exceeds a recorded quality parameter of the result of the recorded preparation.
Thai teaches (Paragraph 0050) controlling the operation of the kitchen appliance 100 to adjust user settings while replaying a recorded sequence of user settings (where the recorded sequence constitutes the recorded preparation and the playback of the recorded sequence represents the further preparation mode). Thai further teaches (Paragraph 0054, 0055) a processor 122 determines the difference between one or more pairs of recorded parameters (result values) and corresponding sensed parameters (monitoring values) sensed using sensors 140, and if the processor 122 determines that the difference between any of the pairs of parameters exceeds the predefined threshold, then an adjustment to a user setting that would result in the sensed parameters to better approximate the recorded parameters is determined (a quality parameter of the result of the further preparation exceeds a recorded quality parameter of the result of the recorded preparation) while no changes are made if the difference does not exceed the threshold. Thai also teaches (Paragraph 0077) in some embodiments recorded and modified sequences are saved on the remote device 190, and uploaded to the appliance 100 for playback (i.e. the modifications made in the further preparation are saved to the preparation record).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kolar to incorporate the method of adjusting the preparation mode during further preparation as taught by Thai since both teach recording parameters of a mixing process for blending devices, since it is known in the art to compared sensed values to recorded result values and to make changes to a recorded preparation when the sensed values exceed a threshold (exceed a recorded quality parameter) as shown by Thai, since a recorded preparation may require changes due to compensate for changes in the temperature, humidity, etc. of the surrounding environment, and since changing the a recorded preparation to one that produces better result values would satisfy consumers by providing a superior product that is better in taste, texture, temperature, etc.
Regarding claim 25, Kolar is silent on the preparation record being supplemented with information about at least one of at least one preparation step or about the at least one food used in the recorded preparation, so that a new recipe information is created, wherein the new recipe information is selected by a recipe selection, in order to carry out a further preparation mode depending upon the preparation record.
Thai teaches (Paragraph 0078) a modified sequence (preparation record) may be saved in addition to the original sequence, as a new and separate sequence (for example accessible as a separate cooking recipe). Thai further teaches (Paragraph 0080) the variation over time of both (1) user settings, and of (2) one or more of the recorded parameters are analyzed and segmented, with each segment being associated with a separate preparation stage (or "recipe step"), wherein automatically segmenting a recording in this way results in a recorded sequence comprising segments that can readily be converted to a representation that resembles a conventional recipe, i.e. a list of method steps associated with the preparation and/or cooking of ingredients. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kolar to incorporate the method of creating recipe information from a modified sequence (preparation record) and accessing the modified sequence via a recipe selection (where accessing the sequence would be necessary to initiate playback of the sequence as a further preparation) as taught by Thai since both teach recording parameters of a mixing process for blending devices, since it is known in the art to create recipe information comprising recipe steps from a recorded preparation and access a recipe to initiate a further preparation of a preparation record as shown by Thai, since providing recipe information for the preparation record would be useful to a user to understand how a food dish is prepared so they could add or remove steps depending upon their preferences, and since accessing the preparation record via a recipe selection would provide a user friendly and understandable system of categorization so users could understand what food is being prepared by initiating playback of a preparation record.
Regarding claim 26, Kolar teaches (Paragraph 0027, 0029) as the blend cycle is being performed, processor 250 determines the motor speed as it is adjusted by the user via speed setting switch 140 in real-time, and somewhat simultaneously, this motor speed setting is stored as a motor set point value in a set point register (not shown) that is maintained by processor 250, wherein the motor speed set point values (control parameter) and time values that are acquired are associated with the blending sequence that is recorded when blender 100 is placed into the record mode.
Regarding claim 27, Kolar teaches (Paragraph 0021) in addition to shaft speed (where the speed of a rotating shaft would be a rotary speed), it should also be appreciated that a blending sequence may be based on any operating parameter (control parameter) associated with the operation of the blender 100, including temperature variations occurring in the mixture being blended (quality of the prepared food) and time of operation (temporal preparation duration).
Regarding claim 28, Kolar is silent on at least two result values being identified by the second acquisition of respectively different result parameters.
Thai teaches (Paragraph 0008, 0039, 0056) receiving at a processor a stored sequence of user settings and at least one recorded parameter (result value); and recording parameters including speed, pressure, temperature, torque, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Kolar obtain at least two result values since Thai teaches obtaining at least one result value, which directly implies multiple values may be obtained, since the final state of a food product is dependent on multiple parameters including consistency, temperature, texture, etc. and only using one result value would fail to capture the full criteria required to verify the quality of a food product, e.g. a soup could have the correct consistency but be cold and therefore unpalatable, and since the greater the number of types of result values are examined, the more accurate and consistent the end food product will be.
Regarding claim 29, Kolar teaches (Paragraph 0027) as the blend cycle is being performed, processor 250 determines the motor speed (control parameter) as it is adjusted by the user via speed setting switch 140 in real-time, and somewhat simultaneously, this motor speed setting is stored (first acquisition) as a motor set point value in a set point register (parameter default) that is maintained by processor 250 (where the acquisition is necessarily dependent on the set point register as storage space is required in the set point register in order to store data). (It should be noted that the Examiner has interpreted “parameter default” to mean some type of computerized storage for storing numerical values or simply a list of parameters)
Kolar as modified above is silent on the result parameter being stored in a parameter default and the second acquisition being carried out dependent upon the parameter default.
Thai teaches (Paragraph 0008) a method of operating a kitchen appliance, wherein the type of kitchen appliance includes blenders and heated blenders, the method comprising the steps of: receiving at a processor a stored sequence (preparation record) of user settings and at least one recorded parameter (result value). Thai further teaches (Paragraph 0036) the kitchen appliance has memory comprising ROM 124 and RAM 128 (parameter default) which are used to store the sequence of user settings and both recorded and sensed parameters. The acquisition of the recorded parameter (result value) would necessarily depend upon the memory, as without it, there would be no parameter to acquire.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kolar to store the result value in a memory (parameter default), with the second acquisition dependent upon the parameter default as taught by Thai since both teach recording parameters of a mixing process for blending devices, since storing the result value in a memory (parameter default), with the second acquisition dependent upon the parameter default is known in the art as shown by Thai, since data storage is convenient to users so they don’t have to remember or record operating parameters themselves, and since using stored result values to control a cooking process ensures consistency in results for each preparation.
Regarding claim 35, Kolar is silent on evaluating the preparation record if a further preparation mode for a further preparation is initiated after step c.
Thai teaches (Paragraph 0050) controlling the operation of the kitchen appliance 100 to adjust user settings while replaying a recorded sequence of user settings (where the recorded sequence constitutes the initial preparation mode and the playback of the recorded sequence represents the further preparation mode). Thai further teaches (Paragraph 0054, 0055) a processor 122 determines the difference between one or more pairs of recorded parameters (result values) and corresponding sensed parameters (monitoring values) sensed using sensors 140 (where the comparison between values constitutes an evaluation of the preparation record), and if the processor 122 determines that the difference between any of the pairs of parameters exceeds the predefined threshold, then an adjustment to a user setting that would result in the sensed parameters to better approximate the recorded parameters is determined (a control signal is emitted). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kolar to incorporate the method of evaluating the preparation record when a further preparation mode is initiated as taught by Thai since both teach recording parameters of a mixing process for blending devices, since it is known in the art to compared sensed values to recorded result values (make an evaluation) of a recorded preparation shown by Thai, since a recorded preparation may require changes to user settings to compensate for changes in the temperature, humidity, etc. of the surrounding environment, since an evaluation can detect flaws or deficiencies in the preparation process, and since changing the a recorded preparation to one that produces better result values would satisfy consumers by providing a superior product that is better in taste, texture, temperature, etc.
Regarding claim 36, Kolar is silent on evaluating the preparation record if a recipe selection is effected after step c. 
Thai teaches (Paragraph 0078) a modified sequence (preparation record) may be saved in addition to the original sequence, as a new and separate sequence (for example accessible as a separate cooking recipe). Thai also teaches (Paragraph 0050) controlling the operation of the kitchen appliance 100 to adjust user settings while replaying a recorded sequence (which would include the modified recorded sequences accessible as recipes) of user settings (where the recorded sequence constitutes the initial preparation mode and the playback of the recorded sequence represents the further preparation mode). Thai further teaches (Paragraph 0054, 0055) a processor 122 determines the difference between one or more pairs of recorded parameters (result values) and corresponding sensed parameters (monitoring values) sensed using sensors 140 (where the comparison between values constitutes an evaluation of the preparation record), and if the processor 122 determines that the difference between any of the pairs of parameters exceeds the predefined threshold, then an adjustment to a user setting that would result in the sensed parameters to better approximate the recorded parameters is determined (a control signal is emitted).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kolar to incorporate the method of accessing a recipe and evaluating the preparation record associated with the recipe as taught by Thai since both teach recording parameters of a mixing process for blending devices, since it is known in the art to compared sensed values to recorded result values and to make changes to user settings (control values) of a recorded preparation when the sensed values exceed a threshold as shown by Thai, since a recorded preparation may require changes to user settings to compensate for changes in the temperature, humidity, etc. of the surrounding environment, since an evaluation can detect flaws or deficiencies in the preparation process, and since accessing the preparation record via a recipe selection would provide a user friendly and understandable system of categorization so users could understand what food is being prepared by initiating playback of a preparation record.
Regarding claim 37, Kolar is silent on the at least one control signal for influencing a further preparation mode depending upon an evaluation being emitted, so that the further preparation is adapted to the preparation record, in such a way that the result of the recorded preparation is reproduced.
Thai teaches (Paragraph 0050) controlling the operation of the kitchen appliance 100 to adjust user settings while replaying a recorded sequence of user settings (where the recorded sequence constitutes the initial preparation mode and the playback of the recorded sequence represents the further preparation mode). Thai further teaches (Paragraph 0054, 0055) a processor 122 determines the difference between one or more pairs of recorded parameters (result values) and corresponding sensed parameters (monitoring values) sensed using sensors 140 (where the comparison between values constitutes an evaluation of the preparation record), and if the processor 122 determines that the difference between any of the pairs of parameters exceeds the predefined threshold, then an adjustment to a user setting that would result in the sensed parameters to better approximate the recorded parameters is determined (a control signal is emitted so that the result of the recorded preparation is reproduced). Thai also teaches (Paragraph 0077) in some embodiments recorded and modified sequences are saved on the remote device 190, and uploaded to the appliance 100 for playback (i.e. the modifications made in the further preparation are saved to the preparation record).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kolar to incorporate the method of evaluating the preparation record and emitting a control signal to reproduce the result of the recorded preparation as taught by Thai since both teach recording parameters of a mixing process for blending devices, since it is known in the art to compared sensed values to recorded result values and to make changes to user settings (control values) of a recorded preparation when the sensed values exceed a threshold in order to better approximate the recorded parameters (result values) as shown by Thai, since a recorded preparation may require changes to user settings to compensate for changes in the temperature, humidity, etc. of the surrounding environment so that the food can be produced with identical results in the different conditions, since an evaluation can detect flaws or deficiencies in the preparation process, and since changing the a recorded preparation to one that produces better result values would satisfy consumers by providing a superior product that is better in taste, texture, temperature, etc.
Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolar (US 20140334248 A1) in view of Weber (DE 102008038783 A1) and Thai (WO 2016070232 A1), and further in view of Koetz (US 20150305566 A1).
Regarding claim 21, Kolar as modified above is silent on selecting a recipe for the initiating of the preparation mode, and adapting the preparation mode based upon the preparation record if a recipe selection predetermined by the preparation record corresponds to the performed recipe selection for the recorded preparation.
Koetz teaches (Paragraph 0050) a method of operating a food processor, wherein, in response to a command, a recipe is accessed specifically from a recipe data bank 18 and the transmission of the machine command to the recipe data bank 18 has the result that the parameters, such as speed, temperature and time, which belong to the accessed recipe or recipe section, are preset automatically.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kolar to incorporate the step of initiating a preparation mode by selecting a recipe as taught by Koetz, since both are directed to processes for operating food processors, since activating a food processor by selecting a recipe is known in the art as shown by Koetz, and since different types of foods, like smoothies, soups, and dips have different consistencies and serving temperatures and thus require different operating conditions to prepare and being able to prepare a food by selection of a recipe rather than entering the individual operating parameters saves the user time and is significantly more convenient. 
Furthermore, while not explicitly described by Kolar as modified above, it would be obvious to one of ordinary skill in the art to only adapt a preparation mode that matches a user’s selected recipe. As described above, different types of foods, like smoothies, soups, and dips have different consistencies and serving temperatures and thus require different operating conditions to prepare. Consequently, using a recipe for a smoothie for example to prepare a hot soup would result in a very poor tasting dish. In view of the different preparation requirements for different foods, it would be obvious to only use the preparation mode that matches the selected recipe. 
Regarding claim 23, Kolar is silent on by a recipe information being selected by a recipe selection, which includes at least one preparation step for the preparation in the preparation mode.
	Koetz teaches (Paragraph 0050) a method of operating a food processor, wherein, in response to a command, a recipe is accessed specifically from a recipe data bank 18 and the transmission of the machine command to the recipe data bank 18 has the result that the parameters, such as speed, temperature and time, which belong to the accessed recipe or recipe section, are preset automatically (where information regarding operating at certain speed or certain temperature for a certain length of time constitutes a preparation step).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kolar to incorporate the step of selecting a recipe as taught by Koetz, since both are directed to processes for operating food processors, since selecting a recipe containing recipe information is known in the art as shown by Koetz, and since different types of foods, like smoothies, soups, and dips have different consistencies and serving temperatures and thus require different operating conditions/steps to prepare and being able to prepare a food by selection of a recipe rather than entering the individual operating parameters/steps saves the user time and is significantly more convenient.
Response to Arguments
Applicant’s arguments, see pages 11-12, filed 08/24/2022, with respect to the 35 USC 101 rejections of claims 18 and 34 have been fully considered and are persuasive.  The 35 USC 101 rejections of claims 18 and 34 have been withdrawn. 
Applicant’s arguments, see pages 17-19, filed 08/24/2022, with respect to the rejection(s) of claim(s) 18 under 35 USC 103 have been fully considered. However, these arguments have been made in view of amendments to claims 18, and, upon further consideration, a new ground(s) of rejection is made over Kolar (US 20140334248 A1) in view of  Weber (DE 102008038783 A1) and Thai (WO 2016070232 A1) as shown above.
The Applicant also argues that the type of the device controlled by the claimed method is completely different compared to Kolar and Thai because Kolar appears to be mainly directed to a blender, a device that usually only comprises blades as a processing device, while, in contrast, a food processor usually comprises multiple ways of preparing food. In response to applicant's argument that Kolar is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the blender of Kolar, while lacking an explicitly described heating function, is still relevant to the field of food processors because both types of devices may be used for blending and/or mixing food. The addition of a heating element to the device of Kolar would be a simple modification that would not change the ability of the device to perform all its described functions. Consequently, Kolar is art in the same field of invention as the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        						/DREW E BECKER/                                                                                       Primary Examiner, Art Unit 1792